BEAUCHAMP, Judge.
Appellant is confined in the State Training School for Girls, at Gainesville, by virtue of having been adjudged a juvenile delinquent under Section 3 of Article 2338-1 of Vernon’s Revised Civil Statutes of Texas.
Her father, as next friend, filed this suit, in the District Court of Cooke County seeking her release from such confinement. From an adverse order he seeks to bring the appeal to this court.
We are making no comment as to the procedure by which she is being confined. An effort was made to secure her release heretofore, as reflected in the opinion of the Court of Civil Appeals in Mozingo v. Mitchell, Tex.Civ.App., 220 S.W.2d 900. The attack was the same in that case as in the case at bar.
It is our view that the proceeding instituted in Cooke County, from which this appeal comes, was before a civil court and was treated in that court as a civil action, regardless of the validity of the statute under which it is brought. This being true the appeal should be directed to a proper court of civil appeals. Ex parte Green, 100 Tex.Cr.R. 180, 272 S.W. 161.
For the reason stated, the appeal is dismissed.